DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 19 February, 2021. The amendments have been entered, and accordingly, claims 24-40 and 42-44 remain pending, wherein claims 1-23 and 41 are cancelled, and claims 42-44 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February, 2021 is being considered by the examiner.

Drawings
The drawings were received on 19 February, 2021.  These drawings are accepted.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it now exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24, line 11 recites, “a second conduit fluid coupled to the first conduit”, which should be corrected to - -a second conduit fluidly coupled to the first conduit - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-40 and 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 24, the claim has been amended to require “wherein the conduit is configured for supplying liquefied hydrogen from the active magnetic regenerative refrigerator apparatus to the liquefied hydrogen storage module”, which renders the claim indefinite. In particular, the claim, previously, provided “a hydrogen heat transfer fluid can flow from a cold side to a hot side through at least one magnetic bed of at least one magnetic refrigerant… a low magnetic field or demagnetized section in which the hydrogen heat transfer fluid can flow from a hot side to a cold side through a demagnetized bed…a first conduit fluidly coupled between the cold side of the low magnetic field or demagnetized section and the cold side of the high magnetic field section; and a second conduit fluid coupled to the first conduit, an expander and at least one liquefied hydrogen storage module”. Within the previously presented recitations, it was evident that the hydrogen heat transfer fluid is the fluid which flows through the active magnetic regenerative refrigerator (AMRR) apparatus, the first conduit, the second conduit, the expander, and at least one liquefied hydrogen storage module (as the second conduit is fluidly coupled to the first conduit, the expander, and the liquefied hydrogen storage module). However, with the new recitations of a liquefied hydrogen which is supplied from the AMRR apparatus to the liquefied hydrogen storage module, it is unclear the relationship between the liquefied hydrogen and the hydrogen heat transfer fluid, previously presented within the claim limitations. When reading the claims under broadest reasonable interpretation, in light of the specification and without inappropriately importing claim limitations, it is unclear whether the liquefied hydrogen is the same as the hydrogen heat transfer fluid, the liquefied hydrogen is a component or portion of the hydrogen heat transfer fluid, or if the liquefied hydrogen is distinct from the hydrogen heat transfer fluid wherein both flow through the AMRR apparatus either exchanging heat therebetween or being cooled/heated respectively due to the magnetization and demagnetization of sections of the AMRR apparatus. Due to this, one having ordinary skill within the art would not have been apprised of the metes and bounds of the claimed invention, as it is unclear the relationship between the hydrogen heat transfer fluid, which may or may not be formed of hydrogen (e.g., is it a fluid that is hydrogen as the heat transfer fluid or is it a fluid intended for heat transfer with hydrogen?), and the liquefied hydrogen which is supplied from the AMRR apparatus via the second conduit to the hydrogen storage module. Looking at the specification, it is evident that the invention hinges on the concept that hydrogen may be used as both the process gas and the heat transfer fluid flowing within the AMRR apparatus. Exemplified within figure 1, at least, of the present invention, and understood through the specification of the present invention. However, such concepts are not necessarily viewed within the invention, as defined by independent claim 24, due to the different recitations of “hydrogen heat transfer fluid” and “liquefied hydrogen” flowing through or being in fluid communication to the AMRR apparatus. Therefore, for examination purposes, it is being construed that a heat transfer fluid comprising a hydrogen fluid flows from the cold side to the hot side through at least one magnetized bed of at least one magnetic refrigerant…the heat transfer fluid can flow from a hot side to a cold side through a demagnetized bed, and wherein the second conduit is configured for supplying the heat transfer fluid comprised of a liquefied hydrogen from the active magnetic regenerative refrigerator apparatus to the liquefied hydrogen storage module.
Claims 25-40 and 42-44 depend either directly or indirectly from rejected claim 24. Therefore, the claims are further rejected under 35 U.S.C. 112(b).


Allowable Subject Matter
Claims 24-40 and 42-44 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As best understood through the specification, and exemplified within the Applicant’s arguments, hydrogen is intended to be used as the process gas and heat transfer fluid, such that hydrogen is introduced directly into the active magnetic regenerative refrigerator (AMRR) appartus between different sections of the AMRR apparatus via a first conduit, while further being provided through a second conduit which is fluidly coupled to the first conduit, an expander, and a liquefied hydrogen storage module, such that the produced liquefied hydrogen via the liquefaction process within the AMRR apparatus is supplied to the liquefied hydrogen storage module. However, as noted within the rejection under 35 U.S.C. 112(b), such concepts are unclear as independent claim 24 recites “hydrogen heat transfer fluid” and “liquefied hydrogen”, such that it is unclear the metes and bounds of the claimed invention, in light of the specification and without inappropriately incorporating limitations within the claims, that the two fluids are intended to be the same, as there is no correlation or recited relationship between the two.
That being said, if Applicant were to amend the claims to make it evident that the two fluids were the same, then the claimed invention would be allowable over the prior art, when considered as a whole, alone, or in combination. Specifically, BARCLAY (US 6,758,046 B1) is considered to be the closest prior art of record, in that a hydrogen fluid flows through the active magnetic regenerative refrigerator apparatus. However, BARCLAY does not disclose a first or second conduit similar to that required by the combination of elements of the claimed invention defined in independent claim 24. Other prior art teaches that hydrogen, or a process gas, is cooled via another fluid flowing within the AMRR apparatus (SAJI US 5,209,068; BON-MARDION US 4,441,325; BARCLAY US 4,507,927; STEYERT, JR. US 4,107,935), but the prior art fails to disclose that the hydrogen is directly provided to the AMRR apparatus to carry-out liquefaction therein as both the process gas and heat transfer fluid. It is also known that hydrogen may be used in systems to cause liquefaction of hydrogen (HAKAMADE US 2015/0068246 A1), but such systems fail to provide that active magnetic regenerator refrigeration systems are intended or could be used. In view of this, the claimed invention, as interpreted under 35 U.S.C. 112(b), is neither anticipated nor rendered obvious, absent impermissible hindsight reasoning, that it would have been known to those having ordinary skill within the art, prior to the date the invention was effectively filed to modify the  prior art to obtain the claimed invention. 

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 19 February, 2021, with respect to the rejection(s) of claim(s) 24-40 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments under 35 U.S.C. 112(b), such that claims 24-40 and 42-44 are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/3/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763